IN THE SUPREME COURT OF THE STATE OF NEVADA


                PAUL STEPHEN HARLOW,                                   No. 68300
                Appellant,
                vs.
                THE STATE OF NEVADA,                                          ALED
                Respondent.
                                                                               JUN 1 7 2016



                                        ORDER OF AFFIRMANCE
                            This is a pro se appeal from a district court order denying
                appellant Paul Stephen Harlow's postconviction petition for a writ of
                habeas corpus. Eighth Judicial District Court, Clark County; Eric
                Johnson, Judge.
                            Harlow pleaded guilty to two counts of attempted sexual
                assault. In his petition, Harlow sought to withdraw his plea on the basis
                that counsel incorrectly advised him that he was eligible for probation,
                which caused him to enter an unknowing plea. See Hill u. Lockhart, 474
U.S. 52, 58-59 (1985) (observing that, to prove ineffective assistance of
                counsel sufficient to invalidate a judgment of conviction based on a guilty
                plea, a petitioner must demonstrate that his counsel's performance was
                deficient in that it fell below an objective standard of reasonableness, and
                resulting prejudice such that there is a reasonable probability that, but for
                counsel's errors, petitioner would not have pleaded guilty and would have
                insisted on going to trial); Kirksey u. State, 112 Nev. 980, 988, 923 P.2d
1102, 1107 (1996). The district court denied the petition because Harlow
                was eligible for probation and therefore he failed to demonstrate that
                counsel was ineffective. We agree. See NRS 176A.100(1)(a) (listing crimes

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                for which probation is not permissible); NRS 176A.110(1) (explaining that
                the court shall not grant probation to a person convicted of attempted
                sexual assault unless he does not represent a high risk to reoffend as
                certified in a psychosexual evaluation report). To the extent Harlow
                contended he was not adequately informed regarding the import of NRS
                176A.110, or that he was promised he would receive probation, his
                contentions are belied by the record and did not warrant relief.'
                Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                            Gibbons




                cc:   Hon. Eric Johnson, District Judge
                      Paul Stephen Harlow
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk


                      'We also conclude that the district court did not abuse its discretion
                by declining to appoint counsel. See NRS 34.750(1).



SUPREME COURT
     OF
   NEVADA
                                                     2
(0) 1947A aea